                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TERRY L. SIMS,                                  :
                                                : Case No. 2:20-cv-04516
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                : Magistrate Judge Deavers
ANDREW SAUL, COMMISSIONER                       :
OF SOCIAL SECURITY,                             :
                                                :
               Defendant.                       :


                                            ORDER

       This matter is before the Court on the parties’ Joint Stipulation to Remand to the

Commissioner. (ECF No. 19). Specifically, the parties ask this Court to vacate the decision of the

Administrative Law Judge (“ALJ”) under sentence four of 42 U.S.C. § 405(g) and remand the

matter to an ALJ for further proceedings. The Court hereby GRANTS the Joint Stipulation. The

ALJ’s decision is vacated and remanded for further administrative proceedings.

       IT IS SO ORDERED.

                                                                                  __
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: July 9, 2021
